DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20-22, 24-27, 29-30 and 40-45 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirkland (USPGPub 2002/0077688) in view of Truelock et al. (USPN 4,382,446) and Altshuler et al. (USPGPub 2004/0073079).

Re Claim 20, Kirkland discloses a system for delivering energy to a body tissue (Kirkland Figs. 1-7), the system comprising: a surface mounted device having a three dimensional mounting system (10) positionable on an external body surface of the user, wherein the mounting system (10) is configured to conform to the external body surface (Kirkland ¶ 0019 - wherein the mounting system is a wearable garment); multiple energy delivering devices (20) positioned at least circumferentially (wherein the embodiment of Fig. 1 has energy delivering devices 20 in the front and back - Kirkland ¶ 0006 and 0009) throughout the surface mounted device and configured to deliver energy to at least a portion of the body tissue of the scalp of the user (Kirkland ¶ 0025); a controller (50) communicatively coupled to the surface mounted device, and wherein the three dimensional mounting system (10) is configured to stabilize the energy delivering devices (20) for a period of time while the energy delivering devices (20) deliver energy to increase the rate of blood flow in the body tissue of the user (Kirkland ¶ 0008-0009, 0019-0027).
	Prior art Kirkland fails to explicitly disclose the surface mounted device configured to conform circumferentially around at least a portion of the scalp of the user. However, Kirkland does disclose the surface mounted device configured to conform to a user’s face, “including the forehead, cheeks, chin and jowls” (Kirkland ¶ 0025). Examiner is interpreting “the forehead” taught by Kirkland as an implicit disclosure of “at least a portion of the scalp of the user.” Truelock discloses a system for delivering heat to the scalp of a user (Truelock Abstract), the system comprising: a surface mounted device configured to conform circumferentially around at least a portion of the scalp of the user (as seen in Truelock Fig. 16) to provide continuity of heat about the scalp of the user (Truelock Col. 19 Lines 26-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the surface mounted device of Kirkland to conform circumferentially around at least a portion of the scalp of the user, such a configuration as disclosed by Truelock to provide continuity of heat about the scalp of the user.
	Kirkland does not disclose at least one sensor positioned within the surface mounted device; wherein the sensor is configured to send a signal to the controller, and the controller is configured to control the energy delivering devices based on the signal from the sensor. Altshuler discloses a system for delivering energy to a body tissue (Altshuler Fig. 4), the system comprising a surface mounted device (20) positionable on an external body surface of the user (as seen in Altshuler Annotated Fig. 4 below), at least one sensor (24) positioned within the surface mounted device (20) (as seen in Altshuler Annotated Fig. 4 below; ¶ 0075); wherein the sensor (24) is configured to send a signal to a controller (21), and the controller (21) is configured to control energy delivering devices (25, 26) based on the signal from the sensor (14) to increase the rate of blood flow in the body tissue of the user (Altshuler ¶ 0005, 0026-0029, 0061), the system for treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature, muscles, bones, and other internal organs (Altshuler ¶ 0053).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the surface mounted device of Kirkland to comprise at least one sensor positioned within the surface mounted device; wherein the sensor is configured to send a signal to the controller, and the controller is configured to control the energy delivering devices based on the signal from the sensor as disclosed by Altshuler, the system for increasing the rate of blood flow in the body tissue of the user and treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature,
muscles, bones, and other internal organs.


    PNG
    media_image1.png
    481
    674
    media_image1.png
    Greyscale


Re Claim 21, Kirkland in view of Truelock and Altshuler disclose all of the limitations of
Claim 20. Kirkland further discloses wherein the body tissue comprises at least one of nerve,
brain, and skin tissue (Kirkland ¶ 0001-0006).

Re Claim 22, Kirkland in view of Truelock and Altshuler disclose all of the limitations of
Claim 20. Kirkland does not disclose a temperature sensor. Altshuler discloses the sensor (24)
being a temperature sensor for the controlled heating of tissue at a target temperature
(Altshuler ¶ 0071-0072, 0075) and thus preventing damage to treated tissue (Altshuler ¶ 0030, 0044, 0055- 0056). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the sensor of Kirkland in view of Truelock and Altshuler to be a temperature sensor as disclosed by Altshuler for the controlled heating of tissue at a constant temperature and thus preventing damage to treated tissue.

Re Claim 24, Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 20. Kirkland does not disclose wherein the energy delivering devices are configured to increase the temperature of the body tissue of the user. Altshuler discloses wherein the energy delivering devices (25, 26) are configured to increase the temperature of the body tissue of the user, the system for treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature, muscles, bones, and other internal organs (Altshuler ¶ 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the energy delivery devices of Kirkland in view of Truelock and Altshuler wherein the energy delivering devices are configured to increase the temperature of the body tissue of the user as disclosed by Altshuler, the system for treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature, muscles, bones, and other internal organs.

Re Claim 25, Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 20. Kirkland discloses wherein the controller (50) is remote from the surface mounted device (Kirkland Fig. 1).

Re Claim 26, Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 20. Kirkland does not disclose wherein the energy delivering devices comprise cooling units configured to decrease the rate of blood flow in the body tissue of the user. Altshuler discloses wherein the energy delivering devices (13) comprise cooling units (22, 23) for the controlled cooling of tissue at a target temperature (Altshuler ¶ 0071-0072, 0075) and thus preventing damage to treated tissue (Altshuler ¶ 0030, 0044, 0055-0056). Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. See MPEP 2144.01. The lowering of the temperature of a target tissue decreases blood flow of that tissue. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the energy delivery devices of Kirkland in view of Truelock and Altshuler to comprise cooling units configured to decrease the rate of blood flow in the body tissue of the user as disclosed by Altshuler for the controlled cooling of tissue at a target temperature and thus preventing damage to treated tissue.

Re Claim 27, Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 20. Kirkland fails to disclose wherein the surface mounted device comprises a hat. Truelock discloses a surface mounted device (as seen in Truelock Figs. 1, 7 and 8) for delivering energy to a body tissue (Truelock Abstract; Claim 1) wherein the surface mounted device comprises a hat for application of heat to the scalp (Truelock Abstract; Claim 1). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the surface mounted device of Kirkland in view of Truelock and Altshuler to comprise a hat as disclosed by Truelock for application of heat to the scalp.

Re Claim 29, Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 20. Kirkland in view of Truelock and Altshuler disclose the system is configured to treat at least one of dementia, Alzheimer’s disease, hyperactivity, seizure, sleep disorders, hypothermia, arthritis, pain, infection, and enhancing tissue healing. The limitation “configured to treat” does not result in a structural difference in Claim 29 or Claim 20 upon which Claim 29 depends. See MPEP 2111.02.

Re Claim 30, Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 20. Kirkland discloses wherein the system is configured to be operated by the user (Kirkland ¶ 0020).

Re Claim 40, Kirkland discloses a system for delivering energy to a body tissue of a user (Kirkland Figs. 1-7), the system comprising: a surface mounted device having a three dimensional external mounting system (10) positionable on and configured to conform about a head of a user (Kirkland Fig. 5), multiple energy delivering devices (20) positioned in the front and rear of the surface mounted device (wherein the embodiment of Fig. 1 has energy delivering devices 20 in the front and back - Kirkland ¶ 0006 and 0009), configured to deliver electrical energy and configured to contact specific portions about the head of the user, a control unit (50) communicatively coupled to the surface mounted device and configured to control the energy delivering devices (20) (Kirkland ¶ 0020), wherein the energy delivering devices are configured to provide electrical stimulation to the specific portions about the head of the user in contact with the energy delivery devices (20) (Kirkland ¶ 0008-0009, 0019-0027). 
	Prior art Kirkland fails to explicitly disclose the surface mounted device configured to conform circumferentially around at least a portion of the head of the user. However, Kirkland does disclose the surface mounted device configured to conform to a user’s face, “including the forehead, cheeks, chin and jowls” (Kirkland ¶ 0025). Examiner is interpreting “the forehead” taught by Kirkland as an implicit disclosure of “a head of the user.” Truelock discloses a system for delivering heat to the head of a user (Truelock Abstract), the system comprising: a surface mounted device configured to conform circumferentially around the head of the user (as seen in Truelock Fig. 16) to provide continuity of heat about the head of the user (Truelock Col. 19 Lines 26-42). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the surface mounted device of Kirkland to conform circumferentially around the head of the user, such a configuration as disclosed by Truelock to provide continuity of heat about the head of the user.
	Kirkland does not disclose at least one sensor positioned within the surface mounted device and configured to control the energy delivery devices. Altshuler discloses a system for delivering energy to a body tissue (Altshuler Fig. 4), the system comprising a surface mounted device (20) positionable on an external body surface of the user (as seen in Altshuler Annotated Fig. 4 above), at least one sensor (24) positioned within the surface mounted device (20) (as seen in Altshuler Annotated Fig. 4 above; ¶ 0075); wherein the sensor (24) is configured to control energy delivering devices (25, 26) to increase the rate of blood flow in the body tissue of the user (Altshuler ¶ 0005, 0026-0029, 0061), the system for treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature, muscles, bones, and other internal organs (Altshuler ¶ 0053).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the surface mounted device of Kirkland to comprise at least one sensor positioned within the surface mounted device; wherein the sensor is configured to control the energy delivering devices based on the signal from the sensor as disclosed by Altshuler, the system for increasing the rate of blood flow in the body tissue of the user and treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature, muscles, bones, and other internal organs.

Re Claim 41 Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 40. Kirkland discloses wherein the controller (50) is remote from the surface mounted device (Kirkland Fig. 1).

Re Claim 42, Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 40. Kirkland discloses wherein the system is configured to be operated by a user (Kirkland ¶ 0020).

Re Claims 43-45, Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 40. Kirkland in view of Truelock and Altshuler disclose the system is configured to treat at least one of pain, hyperactivity, or sleep disorders. The limitation “configured to treat” does not result in a structural difference in Claims 43-45 or Claim 40 upon which Claims 43-45 depend. See MPEP 2111.02.

Claims 31-32 and 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirkland (USPGPub 2002/0077688) in view of Hariu (USPN 3,839,621) and Altshuler et al. (USPGPub 2004/0073079).

Re Claim 31, Kirkland discloses a system for delivering energy to a body tissue of a user (Kirkland Figs. 1-7), the system comprising: a surface mounted device having a three dimensional mounting system (10) positionable on an external body surface of the user, wherein the mounting system (10) is configured to conform to at least a portion of the external body surface of the user (Kirkland ¶ 0019 - wherein the mounting system is a wearable garment); multiple energy delivering devices (20) positioned at least circumferentially (wherein the embodiment of Fig. 1 has energy delivering devices 20 in the front and back - Kirkland ¶ 0006 and 0009) throughout the surface mounted device and configured to deliver energy to at least a portion of the body tissue of the neck of the user (Kirkland ¶ 0025); a controller (50) communicatively coupled to the surface mounted device, and wherein the three dimensional mounting system (10) is configured to stabilize the energy delivering devices (20) for a period of time while the energy delivering devices (20) deliver energy to the body tissue of the user (Kirkland ¶ 0008-0009, 0019-0027).
	Prior art Kirkland fails to explicitly disclose the surface mounted device configured to conform circumferentially around at least a portion of the neck of the user. However, Kirkland does disclose the surface mounted device configured to conform to a user’s face, “including the forehead, cheeks, chin and jowls” (Kirkland ¶ 0025). Examiner is interpreting the “jowls” taught by Kirkland as an implicit disclosure of “at least a portion of the neck of the user.” Hariu discloses a body heating device (Hariu Figs. 3 and 4) configured to conform circumferentially around at least a portion of the neck of a user for treating common respiratory ailments (Hariu Abstract). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the surface mounted device of Kirkland to conform circumferentially around at least a portion of the neck of the user, such a configuration as disclosed by Hariu for treating common respiratory ailments.
	Kirkland does not disclose at least one sensor positioned within the surface mounted device; wherein the sensor is configured to send a signal to the controller, and the controller is configured to control the energy delivering devices based on the signal from the sensor. Altshuler discloses a system for delivering energy to a body tissue (Altshuler Fig. 4), the system comprising a surface mounted device (20) positionable on an external body surface of the user (as seen in Altshuler Annotated Fig. 4 above), at least one sensor (24) positioned within the surface mounted device (20) (as seen in Altshuler Annotated Fig. 4 above; ¶ 0075); wherein the sensor(24) is configured to send a signal to a controller (21), and the controller (21) is configured to control energy delivering devices (25, 26) based on the signal from the sensor (14) to increase the rate of blood flow in the body tissue of the user (Altshuler ¶ 0005, 0026- 0029, 0061), the system for treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature, muscles, bones, and other internal organs (Altshuler ¶ 0053).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the surface mounted device of Kirkland to comprise at least one sensor positioned within the surface mounted device; wherein the sensor is configured to send a signal to the controller, and the controller is configured to control the energy delivering devices based on the signal from the sensor as disclosed by Altshuler, the system for increasing the rate of blood flow in the body tissue of the user and treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature, muscles, bones, and other internal organs.

Re Claim 32, Kirkland in view of Hariu and Altshuler disclose all of the limitations of Claim 31. Kirkland further discloses wherein the body tissue comprises at least one of nerve, brain, and skin tissue (Kirkland ¶ 0001-0006).

Re Claim 35, Kirkland in view of Hariu and Altshuler disclose all of the limitations of Claim 31. Kirkland does not disclose wherein the energy delivering devices are configured to increase the temperature of the body tissue of the user. Altshuler discloses wherein the energy delivering devices (25, 26) are configured to increase the temperature of the body tissue of the user, the system for treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature, muscles, bones, and other internal organs (Altshuler ¶ 0053). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the energy delivery devices of Kirkland in view of Hariu and Altshuler wherein the energy delivering devices are configured to increase the temperature of the body tissue of the user as disclosed by Altshuler, the system for treatment of a wide range of conditions, involving skin, subcutaneous fat, connective tissues, blood and lymph vasculature, muscles, bones, and other internal organs (Altshuler ¶ 0053).

Re Claim 36, Kirkland in view of Hariu and Altshuler disclose all of the limitations of Claim 31. Kirkland discloses wherein the controller (50) is remote from the surface mounted device (Kirkland Fig. 1).

Re Claim 37, Kirkland in view of Hariu and Altshuler disclose all of the limitations of Claim 31. Kirkland discloses wherein the surface mounted device comprises a garment (Kirkland Figs. 1 and 5; Claim 1; ¶ 0002).

Re Claim 38, Kirkland in view of Hariu and Altshuler disclose all of the limitations of Claim 31. Kirkland in view of Hariu and Altshuler implicitly disclose the system is configured to treat at least one of dementia, Alzheimer’s disease, hyperactivity, seizure, sleep disorders, hypothermia, arthritis, pain, infection, and enhancing tissue healing. The limitation “configured to treat” does not result in a structural difference in Claim 38 or Claim 31 upon which Claim 38 depends. See MPEP 2111.02.

Re Claim 39, Kirkland in view of Hariu and Altshuler disclose all of the limitations of Claim 31. Kirkland discloses wherein the system is configured to be operated by the user (Kirkland ¶ 0020).
Claim 28 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirkland (USPGPub 2002/0077688) in view of Truelock et al. (USPN 4,382,446) and Altshuler et al. (USPGPub 2004/0073079) as applied to Claim 20 above, and further in view of Natan et al. (USPGPub 2005/0074506).

Re Claim 28, Kirkland in view of Truelock and Altshuler disclose all of the limitations of Claim 20. Kirkland fails to disclose an implant positioned in the body tissue of the user configured to receive the energy from the energy delivering devices to at least one of increase temperature of the body tissue and increased blood flow in the brain of the user. Natan discloses a system comprising a surface mounted device (20) (Natan Fig. 2) for delivering energy to a body tissue (Natan ¶ 0227 - “vicinity of blood vessel 42”, the carotid artery), the system comprising an implant (48) positioned in the body tissue of the user (Natan ¶ 0227 - “implanted in a vicinity of a blood vessel 42”) configured to receive the energy from the energy delivering device (20) to increase blood flow in the brain of the user (Natan ¶ 0036, 0227, 0237; Claim 39 - wherein heating of device 48 releases nitric oxide, a vasodilator, causing dilation of the carotid artery and thus increasing blood flow to the brain), the system for treating central nervous system disorders (Natan ¶ 0006, 0078-0087).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the system of Kirkland in view of Truelock and Altshuler to include an implant positioned in the body tissue of the user configured to receive the energy from the energy delivering devices to at least one of increase temperature of the body tissue and increased blood flow in the brain of the user as disclosed by Natan, the system for treating central nervous system disorders.

Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kirkland (USPGPub 2002/0077688) in view of Hariu (USPN 3,839,621) and Altshuler et al. (USPGPub 2004/0073079) as applied to Claim 31 above, and further in view of Natan et al. (USPGPub 2005/0074506).

Re Claim 33, Kirkland in view of Hariu and Altshuler disclose all of the limitations of Claim 31. Kirkland does not disclose wherein the surface mounted device is configured to conform to the neck over carotid arteries of the user and the energy delivering devices are configured to deliver energy to the carotid arteries of the user to increase the rate of blood flow to a brain of a user. However, Kirkland does disclose the surface mounted device configured to conform to a user’s face, “including the forehead, cheeks, chin and jowls” (Kirkland ¶ 0025). Examiner is interpreting the “jowls” as taught by Kirkland as an implicit disclosure of conforming to the neck over carotid arteries of a user. Even where it is determined that Kirkland fails to teach the surface mounted device configured to conform to the neck over carotid arteries of a user, this limitation is well-known in the prior art. 
	Natan discloses a system comprising a surface mounted device (Natan Fig. 2) for delivering energy to a body tissue (Natan ¶ 0227 - “vicinity of blood vessel 42”, the carotid artery), the surface mounted device configured to conform to the neck over carotid arteries of the user (as seen in Natan Fig. 2) and the energy delivering device (20) configured to deliver energy to the carotid arteries of the user (Natan ¶ 0227 - “vicinity of blood vessel 42”, the carotid artery) to increase the rate of blood flow to a brain of a user (Natan ¶ 0036, 0227, 0237; Claim 39 - wherein heating of device 48 releases nitric oxide, a vasodilator, causing dilation of the carotid artery and thus increasing blood flow to the brain), the system for treating central nervous system disorders (Natan ¶ 0006, 0078-0087).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the system of Kirkland in view of Hariu and Altshuler to have the surface mounted device is configured to conform to the neck over carotid arteries of the user and the energy delivering devices are configured to deliver energy to the carotid arteries of the user to increase the rate of blood flow to a brain of a user as disclosed by Natan, the system for treating central nervous system disorders.

Response to Arguments
Applicant’s arguments with respect to Claims 20-22, 24-33 and 35-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner no longer relies upon prior art Fischell. With regard to independent Claims 20 and 40, examiner now relies upon Truelock whereas with regard to Claim 31, examiner now relies upon Hariu. 

Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. Applicant’s arguments directed to Claim 28 begin in the middle of Page 9 of the response. Examiner relies upon prior art Natan to teach “an implant positioned in the body tissue of the user configured to receive the energy from the energy delivering devices to at least one of increase temperature of the body tissue and increased blood flow in the brain of the user.” Applicant argues that “Claim 28 does not recite nitric oxide, and the Examiner is including nitric oxide, an additional element required from the disclosure of Natan and not recited in Claim 28, to reject Claim 28.” However, there is no statutory or case law basis for applicant’s argument. It is irrelevant where examiner cites to additional structures so long as applicant’s cited limitations are met by the prior art. This same argument is applicable to arguments directed to Claim 33 beginning near the bottom of Page 10 of the response. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783